El Juez Presidente, Sb. Hernández,
emitió la opinión del tribunal.
Con fecha 20 de octubre del año 190.9, presentó demanda ante la Corte de Distrito del Distrito Judicial de Aguadilla Sabas Abreu y Sosa contra su legítimo- esposo Roque. Valle y Grómez, con súplica de que previos los trámites legales se dictara sentencia declarando roto el vínculo matrimonial que los unía, a virtud de las alegaciones contenidas en dicha de-manda.
A moción de la parte demandante fué anotada por el secretario de dicha corte la rebeldía del' demandado quien no contestó la demanda; y celebrado él juicio en su' ausencia por no haber comparecido, la corte, después de oir la lectura del escrito de demanda y de practicadas las pruebas propuestas por la parte demandante, dictó sentencia en 19 de abril de 1910, declarando sin lugar la demanda con las costas a la parte demandante, la que' interpuso' contra ella recurso de apelación para, ante esta Corte Suprema.
Constituyen el récord para la tramitación del recurso de apelación, los siguientes documentos en copia: Demanda, *92moción de la parte demandante al secretario de la corte soli-citando se anote la rebeldía del demandado, anotación de esa rebeldía, sentencia pronunciada, escrito interponiendo contra ella recurso de apelación y exposición del caso aprobada por el juez.
No ba cumplido la parte apelante con el deber que le im-pone el artículo 299 del Código de Enjuiciamiento Civil, el cual preceptúa que en la apelación contra una sentencia de-finitiva el'apelante debe presentar a la corte de apelación una copia del escrito interponiendo el recurso, del legajo de. la sentencia y de cualquier pliego de excepciones o alegación becba en el caso, en los cuales se apoyare el apelante; cons-tituyendo el legajo de la sentencia, en caso de que la deman-da no hubiere sido contestada por la parte demandada, la ci-tación con la declaración escrita y jurada o prueba de haberse diligenciado la demanda, con una nota al dorso haciendo cons-tar que ba sido registrada la rebeldía del demandado al no contestar la demanda, y una copia de la sentencia según el artículo 233.
Falta en la transcripción de autos la citación del deman-dado con la declaración escrita y jurada o prueba de haberse diligenciado, cuyo requisito ha debido llenarse por precepto imperativo de la Ley, y esa omisión tiene su sanción marcada •en el artículo 303 del Código citado preceptivo de que la ape-lación deberá desestimarse cuando el apelante dejare de pre-sentar los documentos requeridos por la Ley, a cuyo- artículo hemos dado aplicación antes de ahora por igual motivo en el caso de Blasina Rondón v. Carlos Gil, decidido en 16 de junio de 1908.
Por las razones expuestas procede se desestime el recur-so interpuesto contra la sentencia que dictó la Corte del Dis-trito de Aguadilla en 19 de abril del año próximo pasado.

Desestimada.

Jueces concurrentes: Sres. Asociados MacLeary y del Toro.
*93El Juez Asociado, Sr. Wolf, firmó haciendo constar estar conforme con la desestimación del recurso, habiendo • pre-sentado una opinión concurrente.
El Juez Asociado, Sr. Aldrey, no tomó parte en la reso-lución de este caso.